Citation Nr: 1307768	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss began in or is otherwise related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The Board notes that a "hearing loss" disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he worked as a jet engine mechanic while in service and his service records confirm this assertion.  Moreover, the Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the Veteran's statements in regard to his noise exposure credible are consistent with his military service.  See 38 U.S.C.A.  § 1154(b) (West 2002).

The Veteran's service treatment records indicate significant variance in hearing threshold levels during his period of service.  While the Veteran's separation examination does not indicate that the Veteran had compensable bilateral hearing loss at that time, he has asserted that his difficulty hearing dates back to his time in service.  In this regard, the Board does observe that the Veteran's separation examination shows that some hearing threshold levels were worse than on his entrance to service.  

Post-service treatment records now show significant bilateral hearing loss.  

In June 2009 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that the Veteran had significant noise exposure in service, and also observed that the Veteran had post-service noise exposure while working in a machine shop and riding motorcycles.  For the right ear he diagnosed the Veteran with normal hearing through 2000 Hertz and sloping to mild/moderate sensorineural hearing loss from 3000 to 8000 Hertz.  For the left ear the examiner diagnosed the Veteran with mild conductive hearing loss at 250 Hertz, right o within normal limits from 500 to 3000 Hertz and sloping to mild sensorineural hearing loss from 4000 to 8000 Hertz.  The examiner found that there was no standard threshold shift between the Veteran's entrance to service and his separation from service and that any minor change in the Veteran's hearing was not permanent and thus not caused by or the result of in-service noise exposure.  

In October 2010 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran reported significant noise exposure in service as a jet engine mechanic.  He stated that he was told he had significant hearing loss on during his separation examination and that he was told he had severe hearing loss during a private evaluation two years after being released from active service.  

After a review of the entirety of the evidence of record, the Board finds that there is evidence both for and against the Veteran's claim.  However, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran the Board has determined that the evidence is at least in relative equipoise with regard to whether the Veteran has bilateral hearing loss that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had difficulty hearing since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  

Overall, the Board is satisfied that service connection is established for bilateral hearing loss, and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


